Febraury 28, 2018



      Deana Williamson,          Clerk
      Court of Criminal Appeals
      Post   Office    Box    12308
      Austin,    Texas        78711-2308
                                                                                      \




                                                 Re:    Writ    No.    WR-68,455-01



      Dear Ms.    Williamson:



                In reference to the above captioned Writ, I'm trying to find
      out whether that( writ was dismissed or denied.                    Since I was on direct
      appeal, I'm inclined to believe it was dismissed. Can you please
      advise me accordingly.

                                                 Thank    You




                                                           Lee Or^t-ega,
                                                                Unit
                                                 3872    frrP350      South
                                                 Livingston, Texas              7 7351




        RECEIVED IN
COURT OF CRIMINAL APPEALS


         HAR 07 2018



    ueana Williamson, Clerk